DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 10/23/19. Claims 1-20 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PCT/CN2018/094710 (hereinafter D1) (e.g. subject matter similar to Wang et al (US2020/0104207 A1) and further in view of Baum et al (US 10,146,460 B1).
Claim 1: D1 teaches a memory controller comprising: an error correction mechanism configured to converting some bits (e.g. important bits) of first data into parity bits for an error correction operation and to generate second data including remaining bits of the first data and the parity bits replaced from the some bits (e.g. [0152]-[0159]); and storing the second data instead of the first data to a storage (e.g. [0007]- [0008], [0017]) memory device. 
D1 fails to show the error correction circuit and the physical layer transmitting the second data. However, such a circuit configuration would have been within the general knowledge of an artisan in the art, before the effective filing date of the claimed invention, as disclosed by Baum et al (e.g. fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of D1 in any known storage system, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 10 and 15, the claimed features are rejected similarly to claim 1 above.

D1 and Baum et al teach the memory controller of claim 1, wherein the some bits correspond to some bits of exponent bits of the first data expressed by a floating-point format (e.g. [0015] – D1). 

Claim 3: D1 and Baum et al teach the memory controller of claim 1, wherein the some bits correspond to lower bits (e.g. base part) of the first data (e.g. [0015]- D1). 

Claim 4: D1 and Baum et al teach the memory controller of claim 1, wherein the error correction circuit is further configured to perform an error correction operation on third data transmitted from the memory device by using parity bits of the third data (e.g. [0019], [0196]– D1).

Claim 5: D1 and Baum et al teach the memory controller of claim 1, wherein the first data are used for an operation of a neural network (e.g. [0012]- D1). 

As per claim 16, the claimed features are rejected similarly to claim 5 above.

Claim 6: D1 and Baum et al teach the memory controller of claim 1, wherein the first data are weight parameters to be used for an operation of a neural network (e.g. [0162] –D1), and values of the some bits are fixed (e.g. [0155], [0192]– D1).

Claim 14. D1 and Baum et al teach the non-transitory computer-readable medium of claim 10, wherein the first data are used for an operation of a neural network (e.g. [0012]- D1), and 

Claim 20: D1 and Baum et al teach the electronic device of claim 15, wherein the memory device is a dynamic random access memory (DRAM) device (e.g. [0213] – D1).

Claims 7-9, 11-13 and 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and Baum et al  as applied to claim 1 above, and further in view of Jeddeloh (US2010/0165692 A1).
Claim 7: D1 and Baum et al teach the memory controller of claim 1, but fail to teach that the memory controller is further configured to adjust a reference address to be provided to the memory device, and a memory cell array of the memory device is divided into a first zone and a second zone depending on the reference address. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Jeddelo. For instance, Jeddeloh teaches adjusting a reference address to be provided to the memory device, and a memory cell array of the memory device is divided into a first zone and a second zone depending on the reference address (e.g. [0043]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of D1 with any known technique, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

D1, Baum et al and Jeddelo teach the memory controller of claim 7, wherein a refresh rate of the first zone is higher than a refresh rate of the second zone (e.g. [0030], [0032], [0035], [0038] – Jeddelo), but fail to teach that the physical layer is further configured to transmit an address indicating the second zone to the memory device such that the second data are stored in the second zone. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the data in a more secure memory location in order to reduce error rate.

As per claims 11 and 17, the claimed features are rejected similarly to claim 8 above.

Claim 9: D1, Baum et al and Jeddelo teach the memory controller of claim 7, wherein the memory controller is further configured to adjust a ratio of a refresh rate of the first zone and a refresh rate of the second zone, based on a bit error rate (BER). (e.g. [0037]-[0038] – Jeddelo).

As per claim 13, the claimed features are rejected similarly to claim 9 above.

Claim 12: D1, Baum et al and Jeddelo teach the non-transitory computer-readable medium of claim 11, wherein the program code, when executed by the processor, further causes the processor to repeatedly generate a refresh command (e.g. refresh rate or frequency) for the memory device (e.g. [0035]- Jeddelo), and a refresh rate of the first zone by the refresh command is higher than a refresh rate of the second zone by the refresh command (e.g. [0035], [0037]-[0038] - Jeddelo ).
D1, Baum et al and Jeddelo teach the electronic device of claim 15, but fail to teach that the memory device includes a memory cell array divided into a first zone and a second zone having a refresh rate lower than a refresh rate of the first zone, and the memory controller includes registers configured to store a lookup table in which bit error rates and ratios of the refresh rate of the first zone and the refresh rate of the second zone are mapped. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Jeddelo (e.g. (e.g. [0031]-[0032], [0043] – Jeddelo). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of D1 with any known technique, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and Baum et al  as applied to claim 1 above, and further in view of Duy Thanh Nguyen et al.,  “An approximate memory architecture for a reduction of refresh power consumption in deep learning applications”, 2018 IEEE International Symposium on Circuits and Systems (ISCAS), 2019 (hereinafter D2).
Claim 19: D1 and Baum et al teach the electronic device of claim 15, but fail to teach that the memory device includes a memory cell array including first memory cells connected to a first word line and second memory cells connected to a second word line, a most significant bit (MSB) of the second data is stored in one of the first memory cells and a least significant bit (LSB) of the second data is stored in one of the second memory cells, and a refresh rate of the first memory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/GUERRIER MERANT/Primary Examiner, Art Unit 2111  
1/13/2021